 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 1 of 27

 

IN THE UNITED STATES DISTRICT COURB i); fo o>

FOR THE SOUTHERN DISTRICT OF NEW YORK

UNIVERSITAS EDUCATION, LLC,
Petitioner,

NOVA GROUP, INC,

§
§
§
v. §
§
§
Respondent. §

1f CIVIL 1590 (LTS) (HIPB)
11 CIVIL 8726 (LTS) (HPB)

REPLY IN SUPPORT OF MOTION TO VACATE
TURNOVER JUDGMENT PURSUANT TO RULE 60(b)(4)

Daniel E. Carpenter
Petitioner, pro se

18 Pond Side Lane

West Simsbury, CT 06092

See SII ts Oy

 

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 2 of 27

ARGUMENT

I. UNIVERSITAS HAS NEVER ESTABLISHED SUBJECT MATTER
JURISDICTION IN THIS CASE

In docket entry (“Dkt.”) #464 of this case, the Court asked all parties to come prepared to
brief and discuss the Court’s subject matter jurisdiction over the issues, and personal jurisdiction
over the parties based on these four cases: Peacock v. Thomas, 516 U.S. 349 (1996); Epperson v.
Entm't Express, Inc., 242 F.3d 100 (2d Cir. 2001); Estate of Ungar v. Orascom Telecom Holding
SAL, 578 F. Supp. 2d 536 (S.D.N.Y. 2008); and Alliance Bond Fund, Inc. v. Grupo Mexicano
De Desarrollo, 190 F.3d 16 (2d Cir. 1998).

As the Court is well aware, the Petitioner, Daniel Carpenter, reported to prison literally the
next day. See letter dated June 19, 2014 posted by the court as Dkt. #465. Shortly thereafter, an
attorney for Universitas posted the proof of affidavit of service, which is glaringly deficient
because it doesn’t show that Mr, Carpenter was served with process as he was not only in prison
at the time, but the previous attorneys were no longer working for Mr, Carpenter or Grist Mill
Capital GMC”). See, e.g., Dkt. #442, the letter to the Court from Caro] Bernstein stating that
she was released as an attorney representing Avon Capital and GMC as of March 31, 2014 and
was traveling in Europe at the time the court wanted to explore the issues of subject matter
jurisdiction and personal jurisdiction over the defendants. So, clearly, the service of process that
counsel for Universitas is talking about is not effective in Connecticut or New York.

More importantly, for the purpose of this motion, nobody ever explained that this Court
lacked subject matter jurisdiction based on Peacock, and obviously Mr. Carpenter was in prison
so there was nobody left to defend him, GMC, or any of the other third parties. The reason for this
is clear: According to Universitas, Petitioner controls a number of entities including the parties

that were listed as judgment debtors, so for all intents and purposes the lack of subject matter
 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 3 of 27

jurisdiction and lack of personal service that he complains about could be equally raised by any of
the other parties including Carpenter Financial Group, Avon Capital, and the other judgment
debtors listed in the Clerk’s Judgment of August 12, 2014.

Significantly, in a related decision in the string of litigation by Universitas against innocent
parties, this Court ruled that it did not have subject matter jurisdiction in the attempt by Universitas
to go after the policies held by Minnesota Trailer Sales. See Dkt. #545, where this Court mentions
both Peacock vy. Thomas, 516 U.S, 349 (1996); Epperson vy. Entm't Express, Inc,, 242 F.3d 100 (2d
Cir. 2001) in stating it must dismiss the case due to lack of subject matter jurisdiction citing John
Birch Soc’y v. National Broadcasting Co., 377 F.2d 194, 199 (2d Cir. 1967). As already discussed,
Mr. Carpenter was in prison during this time period, and there are at least seven other cases
involving insurance policies where Universitas tried to establish subject matter jurisdiction and/or
personal jurisdiction over parties in the Southern District of New York, but were not allowed to
by various judges. See, for example, Judge Koetl referring the case against SDM out to Oklahoma
(Case No. 13-cv-03735-JGK) and Judge Scheindlin dismissing the Universitas lawsuit against
T.D. Bank that was allegedly brought on behalf of the Charter Oak Trust (Case No. 15-cv-05643-
SAS).

Judge Scheindlin’s order is particularly instructive and it should also be noted that
Universitas tried to do a motion for reconsideration that Judge Scheindlin denied. There were also
several other law firms that Universitas had hired in these cases, but in their filing with Judge
Scheindlin, they literally claimed they were acting on behalf of Charter Oak Trust in the Southern
District of New York and that they had jurisdiction over T.D. Bank, which is a Canadian bank,
thereby ignoring the clear holding of Gucci Am., Inc. v. Weixing Li, 768 F.3d 122 (2d Cir. 2014),

where even though the Chinese bank had branches in New York, there was no personal jurisdiction

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 4 of 27

in the Southern District of New York, Notably, the case in front of Judge Scheindlin was also after
the landmark cases of Daimler AG v. Bauman, 134 S.Ct. 746 (2014) and Walden v. Fiore, 571
U.S. 277 (2014), which Universitas seems to slough over. But, in any event, not only has this Court
rejected subject matter jurisdiction pursuant to Rule 12(h}(3), so too has Judge Scheindlin.

Contrary to the response by Universitas, the Second Circuit’s instructions for an appeal
refer to both Orders and Judgments so that Universitas’ argument that Petitioner came up with the
word “order” is nonsensical as “order” and “judgment” are used throughout not just the law but
the docket as well. This Court noticed that all of these third party defendants were all residents of
Delaware and none had any business or minimum contacts as required by law. See Waldman v.
PLO, 835 F.3d 317 (2d Cir. 2016), citing Walden. The glaring omission from the table of
authorities and table of contents in the latest submission by the team of Manson and Chernow are
the cases the Court expressly requested that they address in Dkt. #464 of June 18, 2014: Peacock
v. Thomas, 516 U.S. 349 (1996); Epperson v. Entm't Express, Inc., 242 F.3d 100 (2d Cir. 2001);
Estate of Ungar v. Orascom Telecom Holding S.A.E., 578 F. Supp. 2d 536 (S.D.N.Y. 2008); and
Alliance Bond Fund, Inc. v. Grupo Mexicano De Desarroilo, 190 F.3d 16 (2d Cir. 1998).

Also missing is any discussion of how Universitas can survive the Second Circuit’s clear
decisions in Waldman and Gucci, where the Second Circuit explains that “before a court may
exercise jurisdiction over a person or an organization, such as a bank, that person or entity must
have sufficient minimum contacts with the forum,” which begs the question of how personal
jurisdiction could be extended to an individual like Mr. Carpenter who had absolutely no contacts
in the state of New York, let alone the minimum necessary to establish jurisdiction. Assuming
arguendo that the PLO terrorist organization is far more evil than Petitioner (even in the eyes of

Universitas), just being a bad person does not establish personal jurisdiction in the United States
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 5 of 27

or anywhere else for that matter. So, as the Second Circuit has made clear in adopting Peacock
and Epperson, federal courts are courts of limited jurisdiction, and if there is no federal question
involved then Universitas should have sued Petitioner in the state of Connecticut and certainly not
in the federal courts of New York where both subject matter jurisdiction and persona! jurisdiction
over Petitioner were lacking. The Universitas reply brief does not answer any of these important
legal questions, but rather continues to make spurious and scurrilous accusations against Petitioner.

Assuming, arguendo that, unlike the terrorists of Waldman and Ungar Mr. Carpenter hasn’t
killed anyone (and not even Universitas has claimed he is a terrorist), it is hard to see how
Universitas can disregard the clear holdings regarding personal jurisdiction of Waldman, which
comes directly from the line of cases beginning with the Estate of Ungar; which again is one of
the cases this Court asked Universitas to specifically address. The law of the Second Circuit is
crystal clear: a court must determine whether it has subject matter jurisdiction, and once it
discovers it does not, it must dismiss the case pursuant to Rule 12(h)(3). Therefore, this Court
would be well within its rights to dismiss this case either for lack of subject matter jurisdiction
and/or personal jurisdiction over Petitioner through Rule 12(h)(3), Rule 60(6)(4), or the unlimited

“catch-all” provision of Rule 60(b)(6).
 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 6 of 27

II. PEACOCK IS DISPOSITIVE OF THIS CASE

As stated above, nowhere does Universitas deal with the impact of Peacock and the lack
of a federal question regarding subject matter jurisdiction. In Peacock, Thomas filed an ERISA
claim against Tru-Tech for benefits due under the corporation's ERISA benefits plan alleging that
Tru—Tech breached its fiduciary duties. After obtaining a judgment against Tru-Tech, but failing
to collect on it, Thomas sued both Tru-Tech and Peacock in federal court claiming that Peacock
had entered into a conspiracy to siphon assets from Tru—Tech to prevent satisfaction of the ERISA
judgment alleging various alter-ego and fraudulent conveyance claims. Therefore, Peacock is on
all fours with this case, as Universitas blames Petitioner for “theft of money” where GMC was
always the intended beneficiary and the Charter Oak Trust owed GMC $60 million at the time it
paid the proceeds to GMC. Universitas also does not mention the fact that Wayne Bursey was the
actual trustee of the Charter Oak Trust (and not Mr. Carpenter), and this Court granted Mr.
Bursey’s motion for reconsideration, See Dkt. #533.

Further, Universitas fails to acknowledge the fact that it received $12 million from
Christiana Bank, the Insurance Trustee of the Charter Oak Trust, or any of the various amounts
paid by the other third party entities that should be used as set-offs, which Universitas refuses to
credit under the “One Satisfaction Rule” of Singer v. Olympia Brewing Co., 878 F.2d 596 (2d Cir.
1989). Consequently, if Mr. Bursey was the Administrative Trustee of the Charter Oak Trust and
was dismissed from these actions, and Christiana Bank was the Insurance Trustee of the Charter
Oak Trust, how is it possible that Mt, Carpenter — who was never a fiduciary or trustee - could be
held liable for the debts of the Charter Oak Trust under any set of circumstances based on the

Supreme Court’s holding in Peacock?

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 7 of 27

The essential part is that, as the Supreme Court says in Peacock, it has never allowed that
a third party can be held liable for the debt of another party. See Peacock at 350, citing H.C. Cook
Co. v. Beecher, 217 U.S. 497 (1910). Therefore, for more than a century, the Supreme Court has
never allowed what Universitas is seeking in this case: that it should collect anything from
Petitioner or any parties he may be affiliated with based solely on its judgment against only Nova
Benefits; and therefore this Court lacks subject matter jurisdiction under Peacock and also lacked
personal jurisdiction over Petitioner pursuant to Walden. Therefore, the Clerk’s Judgment should
be vacated as being void under Rule 60(b)(4) or under Rule 12(h)(3).

The Clerk’s Judgment dated August 12, 2014 should also be vacated as proper service of
process in this case was non-existent as Petitioner was incarcerated and was never served or made
aware of the filings and Judgment. Even assuming Petitioner had proper notice of the action, which
clearly he did not because he was in prison, the Second Circuit has rejected the argument that
“actual notice” is sufficient to cure improper service. See, e.g., National Development Co. v. Triad
Holding Corp., 930 F.2d 253, 256 (2d Cir. 1991); GMA Accessories v. BOP, LLC, 2008 USS. Dist.
LEXIS 26120, *7 (S.D.N.Y. 2008). Further, it is well-settled in courts both in this district and
throughout the nation that the doctrine of equitable estoppel does not apply to Rule 60(b)(4)
motions. See Kao Hwa Shipping at 913 (doctrine of “laches,” /.e., that the opposing party has slept
on its rights, is not a valid defense to a motion made under Rule 60(b)(4)); Triad Energy Corp. v.
MeNeil, 110 F.R.D. 382, 385 (S.D.N.Y. 1986) (same). See, also, Ins. Corp. of Ireland v.
Compagnie Des Bauxites de Guinee, 456 U.S. 694, 702 (1982) (regarding a federal court's
acquisition of subject-matter jurisdiction, holding that the “consent of the parties is irrelevant,
principles of estoppel do not apply, and a party does not waive the requirement by failing to

challenge jurisdiction early in the proceedings.”). Therefore, this Court lacked personal
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 8 of 27

jurisdiction over Petitioner and the other related parties, and lacked subject matter jurisdiction over
all of the spurious claims.

Since service of process is the means by which a court asserts jurisdiction to adjudicate the
rights of a party, especially when the defendant was not a party to the original arbitration, a
judgment is void if the defendant was not properly served because the court is powerless to enter
judgment against that defendant. See Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 84-87 (1988).
Moreover, the fact that Petitioner may have had actual notice of the underlying action does not
suffice to confer jurisdiction in the absence of proper service. See, e.g, Macchia y. Russo, 67
N.Y.2d 592 (1986); Bank of America v. Herrick, 233 A.D.2d 351 (1996). This Motion must be
granted if service of process was insufficient because “[b]efore a federal court may exercise
personal jurisdiction over a defendant, the procedural! requirement of service of summons must be
satisfied.” Omni Capital at 104. Service of process must satisfy not only the rule under which
service is made but also the constitutional requirement of due process, Ackermann v. Levine, 788
F.2d 830, 838 (2d Cir. 1986). To satisfy due process, the serving party must provide “notice
reasonably calculated, under all circumstances, to apprise interested parties of the pendency of
the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover
Bank & Trust, Co., 339 U.S. 306, 314 (1950) (emphasis added). This, clearly, Attorneys Colbath
and Barnett failed to do because they did not serve Mr. Carpenter in prison, nor did they actually
serve by hand or by mail any of his companies or the other parties.

The requirement to direct the mailing to the attention of “‘an officer, a managing or general
agent, or to any other agent authorized by appointment or by law to receive service of process” “is
intended to ensure that the summons and complaint expeditiously reaches the appropriate decision

maker in the organization.” Gowan v. HSBC Mortg. Corp. (USA) (in re Dreier LEP), 2011 WL

 
 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 9 of 27

3047692, at *2 (Bankr. S.D.N.Y. July 22, 2011). Moreover, even if Universitas provided actual
notice of the adversary proceeding, it did not cure the insufficient service of process and confer
personal jurisdiction. See Triad Holding Corp. at 256 (emphasis added). This provides yet one
more reason for vacating the Clerk’s Judgment for failure of effective and legitimate service of

process.

WI. THE CLERK’S JUDGMENT DID NOT SATISFY THE REQUIREMENTS OF
RULE 58

While Mr. Carpenter would like to take credit for the term “Clerk’s Order,” it has been
used for a century by both the Supreme Court and the Second Circuit. See, e.g., Armstrong v.
Fernandez, 208 U.S. 324, 325-26 (1908) (“...the court set aside the clerk's order of reference and
ordered the case back for further proceedings.””) (Emphasis added). See, also, L-3 Comme 'ns Corp.
v. OSI Sys., Inc., 607 F.3d 24, 27 (2d Cir. 2010) (“OSI appealed the clerk's order to the district
court....”) (Emphasis added), Mr, Carpenter also cannot take credit for being the first one to notice
that the Clerk’s Order of August 12, 2014 was deficient because it was the attorneys arguing
against Universitas in Oklahoma who first discovered that the Order was not valid because it was
only signed by the Clerk and not by the Judge as required by Rule 58. See the extensive briefing
done by the attorneys in Oklahoma including John Stiner, Alan Rupe, and Jeff Sandberg in the
Western District of Oklahoma See, e.g., Dkt. Nos. 133 & 195 in Case No. 14-fj-00005, Hon. Joe
Heaton, regarding Universitas trying to seize the SDM Policies based on the clearly deficient
Clerk’s Judgment of August 12, 2014. See, also, Dkt. #493 in this case, stating that there was no
objection when the truth was that nobody received any service of process and Michael Barnett
never filed an affidavit of service on the docket.

The August 12, 2014 order did not meet the requirements of Rule 58 because it dealt with

issues other than those that can be found in an order signed by a Clerk. See Fed.R.Civ.P. 58(a) and

 

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 10 of 27

(b). The question is whether a “self-executing order can, without the subsequent entry of a Rule
58 final judgment not properly signed by a Judge, be effective by the passage of time alone, and
thereby deprive a would-be appellant of its opportunity to seek review. As the Supreme Court
made clear....it cannot.” Jn re Litas Inter’l, Inc., 316 F.3d 113, 118 (2d Cir. 2003) (citing Mallis
and United States v. Indrelunas, 411 U.S. 216 (1973)). Furthermore, the Rule 58 requirements
have never been waived. See, e.g., Cooper v. Town of East Hampton, 83 F.3d 31, 33-34 (2d Cir.
1996). Additionally, as the Second Circuit stated in Litas:

In the case before us, whatever uncertainty was created by the bankruptcy court's

conditional order could easily have been eliminated. Thus, when docketing the

supplemental order, the clerk of the court could have entered a “tickler” marking as crucial
the date on which the conditions were to have been fulfilled. And if Appellant did not
comply with the conditions on that date, the clerk could then have entered a judgment
pursuant to Rule 58 without any further direction from the court. In addition, PNL, for
whom finality of the decision was perhaps of greatest importance, could easily have asked

the court on August 17, 2000, to enter a final (Rule 58) judgment. See Ofis, 29 F.3d at 1167

(“Victorious litigants wishing to write finis to the case would do well to ensure that the

district court adheres to Rule 58.”). Litas at 119.

In fact, the case that Universitas mentions, Jackson v. Pfau, 2012 WL 12883375, at *1—2
(N.D.N.Y. Jan. 10, 2012), affd, 523 F. App'x 736 (2d Cir. 2013), actually supports Mr. Carpenter’s
argument that if a judgment is void, it can be vacated under Rule 60(b)(4) and also set aside
pursuant to Rule 60(b)(6). In Jackson, the clerk had a separate order but forgot to sign it, and the
amendment to Rule 58 that Universitas speaks of only added 150 days to give certainty for when
someone could file an appeal. In this case, the Clerk did sign the Order, and it was a separate order
as required by Rule 58. However, because it dealt with more than just a monetary judgment, it was
required to be signed by a Judge; a Clerk’s signature would not be enough pursuant to the clear
and specific mandate of Rule 58. The Second Circuit and Supreme Court rulings on Rule 58 cannot

be clearer. This case is not about the separate order doctrine or the timing of an appeal, but it is

about the fact of who must sign an Order that covers more than monetary issues.

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 11 of 27

IV. THE COURT MUST DISMISS THE CASE WHEN IT DISCOVERS IT HAS NO
SUBJECT MATTER JURISDICTION PURSUANT TO RULE 12(h)(3)

Rule 12(h)(3) of the Federal Rules of Civil Procedure states, “If the court determines at
any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ.
P. 12(h}(3). See United Airlines, Inc. v. Brien, 588 F.3d 158, 176 (2d Cir. 2009); Competex, S.A.
v. Labow, 783 F.2d 333, 335 (2d Cir. 1986); Grace v. Leumi Trust Co. of N.Y., 443 F.3d 180, 190
(2d Cir. 2005); Graves v. Smith, 2011 WL 4356083, at *6 (E.D.N.Y. Sept. 16, 2011). See, also,
Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 59 (2d Cir. 2002); Matarese v.
LeFevre, 801 F.2d 98, 106 (2d Cir. 1986). Jackson y. Pfau, 2012 WL 12883375, at *1-2 (N.D.N.Y.
Jan. 10, 2012), aff'd, 523 F. App'x 736 (2d Cir, 2013). Jackson is especially significant because it
is the case Attorney Chernow cites for his totally inappropriate and erroneous conclusions. Jackson
supports Mr. Carpenter’s motion to vacate the judgment pursuant to Rules 60(b)(4) and 12(h)(3),
as well as Rule 60(b)(6).

If subject matter jurisdiction is absent, the district court must dismiss the complaint
regardless of the merits of the underlying action. See Nowak v. Ironworkers Local 6 Pension Fund,
81 F. 3d 1182, 1188 (2d Cir. 1996); see also Arbaugh v. ¥Y & H Corp., 546 U.S. 500, 514 (2006).
Federal subject matter jurisdiction is governed by 28 U.S.C. §§1331 and 1332. Under §1331,
federal courts have jurisdiction over “all civil actions arising under the Constitution, laws, or
treaties of the United States.” Gallego v. Northland Grp. Inc., 814 F.3d 123, 126 (2d Cir.
2016) (quoting §1331). A plaintiff properly invokes federal question jurisdiction
under §1331 when she pleads a colorable claim of a federal question “arising under” the
Constitution or laws of the United States, id. For a federal court to exercise diversity jurisdiction,
there must be complete diversity of citizenship between the plaintiff and defendants. See Pa. Pub.

Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 117-18 (2d Cir. 2014) Gurisdiction

10

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 12 of 27

based on §1332 “requires complete diversity, i.e. all plaintiffs must be citizens of states diverse
from those of all defendants.”).

As the Supreme Court reiterated, whenever a district court discovers that it lacks subject
matter jurisdiction it shai! dismiss the case pursuit to Rule 12(h)(3). Accordingly, subject-matter
delineations must be policed by the courts on their own initiative even at the highest level, See Stee/
Co. v. Citizens for a Better Environment, 523 U.S. 83, 94-95 (1998); 28 U.S.C, §1447(c) (1994
ed., Supp. Ill) (“If at any time before final judgment [in a removed case] it appears that the district
court lacks subject matter jurisdiction, the case shall be remanded.’’). Personal jurisdiction, on the
other hand, “represents a restriction on judicial power...as a matter of individual
liberty.” Insurance Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702
(1982). Therefore, a party may insist that the limitation be observed, or he may forgo that right,
effectively consenting to the court's exercise of adjudicatory authority. See F.R.C.P. Rule 12(h)(1)
(defense of lack of jurisdiction over the person waivable); Insurance Corp. of Ireland at 703
(same). See Ruhrgas AG v. Marathon Oil Co., 526 U.S, 574, 583-84 (1999):

“subject-matter delineations must be policed by the courts on their own initiative even at

the highest level. See Steel Co. at 94-95; Rule 12(h)(3) (“Whenever it appears, .,that the

court lacks jurisdiction of the subject matter, the court shall dismiss the action.”); 28 U.S.C.

§1447(c} (1994 ed., Supp. IIE) (“If at any time before final judgment [in a removed case] it

appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.”).

In this case, Universitas is wrong on all fronts. Federal courts are courts of limited
jurisdiction and may not hear cases if they lack subject matter jurisdiction. Singh v. U.S.
Citizenship and Immigration Servs., 878 F.3d 441, 445 (2d Cir, 2017); Doe y. United States, 833
F.3d 192, 196 (2d Cir, 2016), The lack of subject matter jurisdiction cannot be waived and may be

raised at any time by a party or by the court sua sponte. See Henderson ex rel. Henderson vy.

Shinseki, 562 U.S. 428, 434 (2011) (“[FJederal courts have an independent obligation to ensure

1]

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 13 of 27

that they do not exceed the scope of their jurisdiction, and therefore they must raise and decide
jurisdictional questions that the parties either overlook or elect not to press.”).

“(Failure of subject matter jurisdiction is not waivable and may be raised...by the court
sua sponte. If subject matter jurisdiction is lacking, the action must be dismissed.” Lyndonville
Sav, Bank & Trust Co. y. Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000); see also Rule 12(h)(3).
Federal subject matter jurisdiction is available only when a case “aris[es] under the Constitution,
laws, or treaties of the United States,” or when plaintiffs and defendants have complete diversity
of citizenship and the amount in controversy exceeds $75,000. 28 U.S.C. §§1331, 1332. The

2308

former, known as “federal question jurisdiction,” “may be properly invoked only if the plaintiff's
complaint necessarily draws into question the interpretation or application of federal law.” State
of New York v. White, 528 F.2d 336, 338 (2d Cir. 1975). Relevant here, even where a plaintiff has
paid the court's filing fee, a district court may dismiss the case, sua sponte, if it determines that the
Court lacks subject matter jurisdiction. Fitzgerald v. First East Seventh Street Tenants Corp., 221
F.3d 362, 363-64 (2d Cir. 2000); see also Hawkins-El Ill y. AIG Federal Savings Bank, 334 Fed,
Appx. 394, 395 (2d Cir. 2009) (affirming district court's sua sponte dismissal of fee-paid frivolous
complaint). Indeed, “federal courts have an independent obligation to ensure that they do not

exceed the scope of their jurisdiction, and therefore they must raise and decide jurisdictional

questions that the parties either overlook or elect not to press.” Henderson at 434.

12
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 14 of 27

V. | THE COURT MAY ALSO VACATE A JUDGMENT SUA SPONTE PURSUANT
TO RULE 60(B)(6)

Contrary to Attorney Chernow’s brief, in the Second Circuit, a district court has the
authority to vacate its own judgment s#a sponte under Rule 60(b)(6) in the interests of justice, See,
e.g., Fort Knox Music, Inc. v. Baptiste, 257 F.3d 108, 111 2d Cir. 2001); Matter of Perras, 2010
WL 11627295, at *6 (E.D.N.Y. Nov. 3, 2010); Economist's Advocate, LLC v, Cognitive Arts
Corp., 2004 WL 728874, at *11 (S.D.N.Y. Apr. 6, 2004). The rule, which permits a court to
“relieve a party ... from a final judgment” for “any ... reason that justifies relief,” Rule 60(b)(6),
“confers broad discretion ... to grant relief when appropriate to accomplish justice.” Matter of
Perras, 2010 WL 11627295, at *6 (quoting United Airlines, Inc, v. Brien, 588 F.3d 158, 176 (2d
Cir. 2009)). Relief is appropriate “where there are extraordinary circumstances, or where the
judgment may work an extreme and undue hardship, and should be liberally construed when
substantial justice will thus be served.” Id, (quoting United Airlines at 176). Courts have relied
on Rule 60(b)(6) to sua sponte vacate a denial of habeas and reopen the proceeding. See Cobb v.
United States, 2019 WL 2607002, at *2 (E.D.N.Y. Jan. 11, 2019). See, also, Walker v. Conway,
2007 WL 2027911, at *1 (N.D.N.Y. July 11, 2007); Cole v. United States, 2003 WL 21909758, at
*| (E.D.N.Y. July 30, 2003).

Furthermore, Rule 60(b}(6) “constitutes a grand reservoir of equitable power to do justice
in a particular case; Matarese v. Lefevre, 801 F.2d 98, 106 (2d Cir. 1986) citing United States v.
Cirami, 563 F.2d 26, 32 (2d Cir. 1977)),” and “is designed to balance the sanctity of final
judgments and the command that justice be done in light of all the facts.” Paddington v, Bouchard,
34 F.3d 1132, 1144 (2d Cir. 1994). It has often been noted that Rule 60(b)(6) confers broad
discretion upon the trial court to grant relief when appropriate to accomplish justice. A district

court’s discretion is “especially broad under subdivision (6).” Int'l Controls Corp. v. Vesco, 556

13
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 15 of 27

F.2d 665, 670 (2d Cir. 1977). The Second Circuit has long recognized that a Rule 60(b)(6) Motion
is appropriate in both criminal and civil cases. See, e.g., United States y. Becker, 502 F.3d 122 (2d
Cir. 2007).

A motion for reconsideration pursuant to Rule 60(b)}(6) also serves a valuable function
where the court “has patently misunderstood a party,” or...”has made an error not of reasoning
but of apprehension.” Caisse Nationale v. CBI, 90 F.3d 1264, 1269-70 (7th Cir. 1996). A court
may also "reconsider an earlier decision when it is confronted with an intervening change of
controlling law, the availability of new evidence, or the need to correct a clear error or prevent
manifest injustice." Becker at 127, quoting United States v. Tenzer, 213 F.3d 34, 39 (2d Cir, 2000).
All three of these factors are amply present in this case. “[W]hen reconsideration of an earlier
ruling is requested, the district court should place great emphasis on the interests of justice.” United
States v, Siciliano, 578 F.3d 61, 72 (1st Cir. 2009}(“When faced with a motion for reconsideration,
district courts should apply an interests-of-justice test”). “This is so...because such requests for
reconsideration rely, in the last analysis, on the trial court’s inherent power to afford relief from
interlocutory decisions as justice requires.” Alternatively, the Court can also amend a judgment
pursuant to Rule 60(b)(6) — the catch-all provision of Rule 60(b) — which “allows courts to vacate
judgments whenever necessary to accomplish justice....” Aczel vy. Labonia, 584 F.3d 52, 61 2d
Cir. 2009) (citing Liljeberg at 863).

Moreover, most courts have long recognized the “inherent equitable powers of courts of
law over their own process, to prevent abuses, oppression, and injustices.” Seattle Times Co. v.
Rhinehart, 467 U.S. 20, 35 (1984). It seems beyond peradventure that those inherent powers of the
court must include a judge’s power to change his mind and/or correct his own decisions when, as

in this case, they are clearly based on misrepresentations of the law and/or the facts of any given

14
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 16 of 27

situation. The intervening change in controlling law and the “extraordinary circumstances” present
in this case warrants reconsideration by this Court of the Clerk’s Judgment of August 12, 2014.
See Pichardo v. Ashcroft, 374 F.3d 46, 52 (2d Cir. 2004) (reversing district’s court’s denial of
post-judgment motion for reconsideration and reversing deportation order based on an intervening
change in the law).

VI. RES JUDICATA REQUIRES VACATING THE CLERK’S JUDGMENT AS
WELL

Mr, Carpenter would like to respectfully direct the Court’s attention to two Opinions and
Orders in the case entitled Universitas Education, LLC, and on behalf of the Charter Oak Trust v.
T.D. Bank, N.A. See Judge Scheindlin’s Opinion (Dkt. #23) in Case No. 13-cv-5643-(SAS). Once
again, this case was presented, argued, and decided on while Mr. Carpenter was in prison, but what
is critical to his argument now is that Judge Scheindlin clearly points out the latest date Universitas
knew it was not getting the money was October 2009, and that the latest Universitas could sue
anybody — including Petitioner — was October 2012. Therefore, there is no way that the fraudulent
conveyance claim should have gone against anybody, including Mr, Carpenter.

Amazingly, in its Motion for Reconsideration where somehow Universitas claims that
nobody else is allowed to do motions for reconsideration except themselves, they also claim they
did not know the money was “stolen” until sometime in November 2012. Judge Scheindlin
ridiculed that claim, and pointed out all the documents showing that Universitas certainly knew
the Charter Oak Trust would not be paying the Sash Spencer death benefit by sometime in 2009.
Judge Scheindlin then goes over the cash flow, showing that Mr. Bursey sued Lincoln and received
the funds in May of 2009, and once the funds were received, GMC was then reimbursed. See Dkt.
#23. Therefore, Attorney Chernow continues a decade-long pattern of lying to the Court and

committing outright frauds not only on the Court, but on his own clients as well, since the only

15

 

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 17 of 27

possible reason to bring these frivolous and vexatious actions against Mr. Carpenter and his family
is so that he can continue to drain the monies Universitas has received in various settlements with
various parties totaling over $19 million. Granted, most of the money has gone to the Universitas’
attorneys, that is not Petitioner’s fault.

Therefore, based on Judge Scheindlin’s in-depth analysis saying that under New York Law,
the latest Universitas could have made a claim against Petitioner, T.D. Bank, or anyone else for
that matter was October 2012, the Clerk’s Judgment of 2014 should also be vacated under the
doctrines of res judicata, collateral estoppel, and waiver and laches. The Court need only view
Attorney Chernow’s discussion of res judicata and collateral estoppel to realize that it applies to
Universitas, and certainly not to Petitioner.

In addition to these flaws in Attorney Chernow’s persistent arguments, there lies the fact
that he says newly-discovered evidence does not allow the Court to vacate a judgment in the
interests of justice. Not only is that not even remotely true, but the agreement made between the
Widow Mary Spencer and the two ladies that run Universitas clearly shows that Ms. Spencer had
no idea her husband purchased an insurance policy with the intent to pay the proceeds to two
women she had no knowledge of whatsoever, which is why it was her attorneys that threatened
Wayne Bursey and Jack Robinson to not pay the death claim to anyone, otherwise she would sue
the Charter Oak Trust. It needs to be noted that nobody every threatened Mr. Carpenter during this
process, only Mr. Robinson and Mr. Bursey, and this Court has already granted the motion for
reconsideration for Mr. Bursey, and both he and Mr. Robinson are deceased. Christiana Bank has
already settled their claim, and obviously if Mr. Carpenter truly stole the money, there would be

no reason for T.D, Bank or Christina Bank to be liable for any funds.

16

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 18 of 27

Therefore, the existence of an agreement between Mary Spencer, Sash Spencer’s broker
Bruce Mactas, and the two principals of Universitas, where Universitas was willing to take a
charitable “gift” of $5 million from Ms. Spencer and disclaim the $30 million in death proceeds is
also dispositive of this case because it shows that Universitas knew it wasn’t getting any money in
2008. And, under Judge Scheindlin’s scholarly analysis of the situation, Universitas realized in
July 2009 that they were not entitled to the funds because of the agreement with Ms, Spencer,
because they knew Lincoln was not paying death claim, or because Mr. Robinson and Mr. Bursey
would deny the benefit. Petitioner was not privy to any of these discussions, and therefore once
again should never have been party to proceeding and this Court therefore laced personal and
clearly lacked subject matter jurisdiction over the entire case pursuant to the Supreme Court in
Peacock and Second Circuit in Epperson.

Mr. Carpenter regrets that he could not have presented this documentary evidence to the
Court sooner, but he was in prison and unable to get access to PACER documents or have anyone
to type this information for the Court. Petitioner would also respectfully request the Court order
an accounting of all funds received by Universitas by all parties, and to have Attorney Chernow
answer an Order to Show Cause so he may show his clients how he has defrauded them over the
past few years. Petitioner can show that Universitas has received over $19 million, and in an
affidavit presented in a Boston Court in an action against the estate of Jack Robinson, Sharon
Siebert says that Universitas has only received $4 million while owing $10 million in legal bills,
so the thief, liar, and fraudster here is not Mr. Carpenter, but Attorneys Manson and Chernow. See
the September 2019 Affidavit of Sharon Siebert attached as Exhibit One. This Court should make
sure that the two women who run Universitas and who are allegedly citizens of New York be

protected from the fraud of Attorneys Manson and Chernow. Please see Scheindlin’s two excellent

17
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 19 of 27

decisions, and perhaps Attorney Chernow should ask the ladies of Universitas how they have the
right to represent the Charter Oak Trust in an action against T.D, Bank.

Finally, Mr. Carpenter wants to let the Court to know how much he appreciates the
opportunity to address these issues, because when this situation occurred, most of the time he was
in prison unable to defend himself. The reason why he wants to submit the September 2019
affidavit by Ms. Siebert was that again, under penalty of perjury, she admitted that Universitas
knew all about the amending of the Charter Oak Trust in January 2007 and that Sash Spencer
entered the Trust sometime in 2006. So, even assuming the entry to the plan was at latest December
2006, that means Universitas, Sash Spencer’s attorneys, his company’s attorneys, and certainly
Mary Spencer’s attorneys, all knew about the documentation Sash Spencer signed in 2007 and
again in 2008 designating GMC the primary beneficiary of the insurance proceeds, Petitioner has
had to bear the slings and arrows of various attorneys for Universitas claiming he stole the proceeds
when, in 2019, it became clear they knew all along the language contained in the documents that
were signed and that not Sash Spencer, his company, nor the Widow put any money into the
policies, but all of the money was contributed by Mr. Carpenter’s company GMC. With this in
mind, Mr. Carpenter respectfully asks the Court to order a full accounting of funds received by
Universitas and held by Attorneys Manson & Chernow, as well as the billing by Attorneys Manson
& Chernow since 2018 similar to a bankruptcy proceeding, so that all attorney fees may be returned
to Universitas, and the Court issue an Order to Show Cause to show the women of Universitas

they are being defrauded by their attorneys and not Mr. Carpenter.

18
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 20 of 27

CONCLUSION
For the reasons above, the Court should vacate the Judgment of August 12, 2014 for lack
of subject matter jurisdiction pursuant to Rule 60(b)(4), Rule 12(h)(3), and/or sua sponte via Rule

60(b)(6), and any other relief this Court deems proper.

Respectfully submitted,

/s/ Daniel E. Carpenter
Daniel E. Carpenter

Petitioner, pro se
18 Pond Side Lane
West Simsbury, CT 06092

 

19
 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 21 of 27

CERTIFICATION

[ hereby certify that on this 11" day of December, 2020, a copy of the foregoing was served
by FedEx to the Clerk of the Court. Notice of this filing was also sent by USPS to Attorneys
Chernow, Manson, Caldwell & Markus.

By: /s/ Daniel E. Carpenter
Daniel E. Carpenter

Petitioner, pro se

20

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 22 of 27

EXHIBIT
ONE

Sharon Siebert Affidavit

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 23 of 27

Case 1:15-cv-11848-DPW Document174 Filed 09/06/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHU SSETTS

 

UNIVERSITAS EDUCATION, LLC
Plaintiff, Civil Action No.

1:15-CV-11848 (DPW)

v.

JACK FE, ROBINSON, IE a/k/a JACK E.
ROBINSON,

Defendant.

 

 

AFFIDAVIT OF SHARON E, SIEBERT
SHARON E. SIEBERT, under penalty of perjury, declares and says as follows:

1, My name is Sharon E. Siebert, and J am a founder and member of Universitas
Education, LLC (“Universitas”). ] have personal knowledge of the facts set forth herein.

- 2. Universitas is a Delaware limited liability company, with its headquarters at 404
East 55" Street, Apartment 134, New York, New York 10022.

3. Universitas was previously the research and development ann of the now-defunct
Destination Foundation Universitas (“Destination Universitas”.

4. Destination Universitas was a charitable foundation based in New York.
Destination Universitas had its charitable designation administratively revoked because
Universitas was unable to continue to fund it. Universitas’s hardships were a direct result of the
costly litigation efforts to enforce Universitas’ judgment against the Charter Oak Trust and Nova
Group.

5. Universitas aims to develop and provide programs for leaders and educators around

the world to support global. philanthropic and humanitarian efforts.

 

 

 
 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 24 of 27

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 2 of 4

6. Universitas is operated by myself aud my colleague, Donna Vassar.

7. Ms. Vassar and I are Universitas’ only members.

8, In 2007, Universitas bad negotiated for, and bad prepared a letter of intent for the
purchase of Jand for the development of a sanctuary on 69.59 acres in Lake Las Vegas, Nevada,
for global leaders to gather.and recharge during multi-day retreats.

9. Universitas had discussed the purchase of the Lake Las Vegas property, solicited
and selected a design proposal, completed a strategic development plan, and was in the process of
finalizing proposals.

10. One contributor to the project was Mr, Sash Spencer, Mr. Spencer chaired a private
investment firm and was a financial partner to Universitas and Destination Universitas, Mr.
Spencer died unexpectedly in June 2008, Prior to his death, he named Universitas the sole
irrevocable beneficiary of two life insurance policies worth $30,000,000.

Il. Universitas has still not obtained the life insurance proceeds that Mr. Spencer
endowed it.

J2,  Treceived andreviewed the correspondence from Jack E. Robinson, Wayne Bursey,
and others sent on behalf of the Charter Oak Trust (“COT”) and its affiliates. I discussed these

communications with Universitas’ various representatives, including its attomey when
appropriate.

13. I initially believed that COT’s accurately conveyed the provisions of the COT
Declaration of Trust and would abide by the provisions thereof. | believed that the COT
Declaration of Trust as amended in January 2007 included a provision within Section 6.01 that
allowed COT to retain twenty percent of the death benefits of a participant who dies while

participating in COT. However, I did not believe that the provision applied to Universitas’

 
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 25 of 27

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 3 of 4

circumstances because Mr. Spencer enrolled in COT prior to this alleged amendment, and COT
hever notified myself or anybody else about this alleged change in the Trust document.

14. Universitas also undertook the arbitration against COT and its affiliates in good
faith, Universitas relied upon Mr. Bursey’s affidavit and Mr. Robinson's declaration asserting that
COT had the assets to satisfy a judgement against it. Had I known that the proceeds from Mr.

'Spencer’s life insurance proceeds had already been disbursed and spent on things such as a
vacation home for Daniel Carpenter, Universitas would have altered its litigation strategy and
would likely have sought civil remedies against Carpenter and his affiliates sooner. Universitas
likewise would have adopted a much different litigation strategy had I known that the money in
dispute had been improperly conveyed and used for criminal purposes. Instead, the
muistepresentations and continuing bad faith by Robinson (before his death), Carpenter, and the
rest of their affiliates have forced us to engage in protracted litigation that eventually contributed
to the dissolution of Destination Universitas, |

15. The arbitration awarded Universitas a judgment against COT and its trustee, Nova
Group, Inc. for $26,525,535.98.' Universitas’ received this award on January 24, 2011, -and the
award remains largely unsatisfied.

16, Universitas’ effort to enforce: its judgement has caused Universitas to become
involved io, numerous cases across the country. Attached as Exhibit A ig a Jist of cases wherein
Universitas has made filings. concerning its award.

17, ‘The cost of this litigation has. been high. To date, Universitas been billed for legal

fees in excess of $10,000,000,

 

’ This award was broadened during the subsequent litigation to confirm and enforce the award. The court provided
Universitas with a money judgment on August 7, 2014. The money judgment is for $30,181,880.30, to account for
interest on the unpaid judgment. The judgment is also enforceable against Danie] Carpenter and some. of his
Fompantes, in addition to the original judgment debtors.
 

 

Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 26 of 27

Case 1:15-cv-11848-DPW Document 174 Filed 09/06/19 Page 4 of 4

18. The judgment debtors and their affiliates have been recalcitrant and obstructive. To
date, Universitas has recovered only $4,703,621.64 of its $30,181,880.30 judgment,

19. The judgment debtors’ refusal to satisfy Universitas’ judgment has caused
Universitas hardship, Universitas has had difficulty paying the excessive legal fees accrued in
trying to recover the proceeds from the Spencer policies, and this bas led to disputes with former

counsel regarding fees.

Dated: Ni ewrerk Leet Kale. betel, tLe

az
September B, 2019 .

  
 
 

 

 
Case 1:11-cv-01590-LTS-HBP Document 672 Filed 12/22/20 Page 27 of 27

“SHIP DATE 1{DEC20
ACTWGT

ORIGINIOEHTA (860) 408-7000 ; Ae
CAD: S50R595/INE14280.

JOSEPH:CASTAGNO.
45 TOWER LANE

AVON, oT08001
UNITED STATES US

To HON: JUDGE.LAURA T. SWAIN
~ DANIEL PATRICK MOYNIHAN |
_ UNITED STATES COURTHOUSE.
500 PEARL STREET ©
“NEW YORK CITY NY 10007

iw 805-0424

BILL SENDER

 

DEPT.

ll wn ni | am AN Hn Mt MN HIN a HL iF

  

BRBI2A(S6/B 765

J202030077801u9

 

MON=44 DEC 4:30P_

| 7723: 461 8 2538 STANDARD OVERNIGHT
10007.

- EB PCTA wn Bi

A

go Hii 22 299020

 

 
